Case 1:19-cv-03347-RBJ-SKC Document3 Filed 11/26/19 USDC Colorado Page1of5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

UNITED STATES DISTRICT COURT NOY 26 2019

JEFFREY P. GULWELL
CLERK

a

 

 

 

Civil Action No.

for the
District of Colorado
WYATT T. HANDY JR. )
Plaintiff/Petitioner )
v. )
CITY OF AURORA, et. al )
Defendant/Respondent )

FILED

UNITED STATES
DENVER DISTRICT COURT

Page 1 of 5

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Long Form)

 

Affidavit in Support of the Application

I am a plaintiff or petitioner in this case and declare
that I am unable to pay the costs of these proceedings

and that I am entitled to the relief requested. I declare

under penalty of perjury that the information below is

true and understand that a false statement may result in

a dismissal of my claims.

 

Signed: LZ ZL _—_

Instructions

Complete all questions in this application and then sign it.

Do not leave any blanks: if the answer to a question is “0,”
“none,” or “not applicable (N/A),” write that response. If
you need more space to answer a question or to explain your
answer, attach a separate sheet of paper identified with your
name, your case's docket number; and the question number.

 

Date:

10/25/2019

 

 

 

1, For both you and your spouse estimate the average amount of money received from each of the following

sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,

semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions

for taxes or otherwise.

 

Income source

Average monthly income

Income amount expected

 

 

 

 

 

 

 

 

 

amount during the past 12 next month
months
You Spouse You Spouse
Employment $ 0.00 |g 0.00 0.00 0.00
Self-employment
Ploym $ 0.00 |$ 0.00 0.00 0.00
Income from real property (such as rental income) $ 0.00 |$ 0.00 0.00 0.00
Interest and dividends
$ 0.00 |$ 0.00 0.00 0.00
Gifts
$ 0.00 |$ 0.00 0.00 0.00
Alimon
y $ 0.00 |$ 0.00 0.00 0.00
Child support $ 0.00 |$ 0.00 0.00 0.00

 

 

 

 

 

 
Case 1:19-cv-03347-RBJ-SKC Document3 Filed 11/26/19 USDC Colorado Page 2 of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Retirement (such as social security, pensions, annuities, $ 0.00|$ 0.001$ 0.00 |$ 0.00
insurance)
Disability (such as social security, insurance payments) $ 0.00 |$ 0.001$ 0.00 |$ 0.00
Unemployment payments § 0.00 |$ 0.00|$ 0.00 |$ 0.00
Public-assistance (such as welfare) $ 0.00 |$ 640.00]$ 0.00 |$ 640.00
Other (specifi: $ 0.00|$ 0.00|$ 0.00 |$ 0.00
0 640
Total monthly income: $ ols 640)$ $
2. List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
Drake Williams Steel 20400 E. 26th Ave Aurora 8001 1 10/2017-04/30/2018 $ 3,500.00
Atlas Construction Supply | 4800 Race St. Denver 80216 08/2017-10/2017 $ 4,250.00
3. List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
taxes or other deductions.)
Employer Address Dates of employment Gross
monthly pay
STUDENT Online Coorespondence 06/2019-Present $ 0.00
Homemaker N/A 12/201 8-06/2019 $ 0.00
MAXIMUS Inc. 4500 Cherry Creek Dr S #200 08/201 8-12/2018 $ 1,500.00
4, How much cash do you and your spouse have? $ 0.00
Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution Type of account Amount you have Amount your
spouse has
Wells Fargo Checking $ -150.00 |$ 0.06
$ $
$ $

 

 

 

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
Case 1:19-cv-03347-RBJ-SKC Document3 Filed 11/26/19 USDC Colorado Page 3of5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
5. List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
household furnishings.
Assets owned by you or your spouse

Home (Value) $ 0.00
Other real estate (Value) $ 0.00
Motor vehicle #/ (Value) $ 25,000.00

Make and year: 2012 ACURA

Model: TL

Registration #: 19UUA9F78CA009066
Motor vehicle #2 (Value) $ 0.00

Make and year: n/a

Model: n/a

Registration #: n/a
Other assets (Value) $ 0.00
Other assets (Value) $ 0.00
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
n/a $ 0.00 |$ 0.00
n/a $ 0.00 |$ 0.00
n/a $ 0.00 |$ 0.00
7. State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only) Relationship Age

 

FMH Daughter 2

 

 

 

 

 

 

 
Case 1:19-cv-03347-RBJ-SKC Document3 Filed 11/26/19 USDC Colorado Page 4of5

Page 4 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

 

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

You Your spouse

 

Rent or home-mortgage payment (including lot rented for mobile home)
Are real estate taxes included? O Yes No $ 1,580.00 |$ 0.00
Is property insurance included? M Yes ONo

 

 

 

 

 

 

 

 

Utilities (electricity, heating fuel, water, sewer, and telephone) § 530.00 |$ 0.00
Home maintenance (repairs and upkeep) $ 0.00 |$ 0.00
Food $ 0.00 |$ 640.00
Clothing $ 250.00 |$ 250.00
Laundry and dry-cleaning $ 120.00 |$ 0.00
Medical and dental expenses $ 0.00 |$ 0.00
Transportation (not including motor vehicle payments) $ 120.00 |$ 60.00
Recreation, entertainment, newspapers, magazines, etc. $ 50.00 |$ 50.00

 

Insurance (not deducted from wages or included in mortgage payments)

 

 

 

 

 

 

 

 

 

 

 

 

Homeowner's or renter's: Park Side Realty $ 9.00 |$ 9.00
Life: Globe Life Insurance $ 20.00 |$ 12.00
Health: Medicaid $ 0.00 |$ 0.00
Motor vehicle: SR-22 $ 80.00 |$ 0.00
Other: n/a $ 0.00 |$ 0.00
Taxes (not deducted from wages or included in mortgage payments) (specify): $ 0.00 |$ 0.00
Installment payments
Motor vehicle: Capital One Auto Loan $ 513.43 |$ 0.00
Credit card (name): Wells Fargo $ 100.00 |$ 0.00
Department store (name): N/A $ 0.00 |$ 0.00
Other: N/A $ 0.00 |$ 0.00

 

 

 

 

Alimony, maintenance, and support paid to others $ 0.00 |¢ 264.00

 
 

Case 1:19-cv-03347-RBJ-SKC Document3 Filed 11/26/19 USDC Colorado Page 5of5

 

 

 

 

Page 5 of 5
AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)
Regular expenses for operation of business, profession, or farm (attach detailed $ 0.00|$ 0.00
Other (specify): Drug & Alcohol Classes $ 125.00|$ 100.00
497.43 1,385.00
Total monthly expenses: $ 3,497.43 18 0

10.

11.

12,

 

 

 

 

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

Ol Yes (® No If yes, describe on an attached sheet.

Have you spent — or will you be spending — any money for expenses or attorney fees in conjunction with this
lawsuit? Yes No

If yes, how much? $

Provide any other information that will help explain why you cannot pay the costs of these proceedings.
We are really struggling to maintain our household, with all of our expenses including the cost of raising two
children, ages 11 and 15 months.

Identify the city and state of your legal residence.
Denver, CO

Your daytime phone number: ____ (720) 461-0787)

Yourage: _50 Your years of schooling: 12
